J. J. DUNNE, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Dunne v. CommissionerDocket No. 4840.United States Board of Tax Appeals4 B.T.A. 836; 1926 BTA LEXIS 2208; September 15, 1926, *2208 J.J. Dunne, Esq., pro se.  A. Calder Mackay, Esq., for the Commissioner.  ARUNDELL*836  ARUNDELL: This is a proceeding for the redetermination of a deficiency in income tax for the calendar year 1922 in the amount of $6,562.03.  The error alleged is the action of the Commissioner in including in the income of the petitioner that part of the community income reported by the wife of the petitioner.  *837  The appeal was submitted on the pleadings and the only facts before us are those admitted by the Commissioner in his answer.  Of these the only ones material are that the petitioner is married and is a resident of the State of California.  These facts are not sufficient to warrant our disturbing the action of the Commissioner.  Judgment for the Commissioner.